Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 10, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159856(83)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  2 CROOKED CREEK LLC and RUSSIAN                                                                     Elizabeth T. Clement
  FERRO ALLOYS, INC.,                                                                                 Megan K. Cavanagh,
                                                                                                                       Justices
           Plaintiffs-Appellants,
                                                                   SC: 159856
  v                                                                COA: 342797
                                                                   Ct of Claims: 14-000181-MZ
  CASS COUNTY TREASURER,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of the Michigan Department of Treasury
  to file a brief amicus curiae is GRANTED. The amicus brief submitted on March 6, 2020,
  is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 10, 2020

                                                                              Clerk